         Case: 3:20-cv-00811-jdp Document #: 9 Filed: 03/22/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

GAIRITT SCHAD,

        Plaintiff,
                                                      Case No. 20-cv-811-jdp
   v.

DAVID MAHONEY, SUN PRAIRIE
POLICE DEPARTMENT CHIEF OF
POLICE, OFFICER HETRICK, OFFICER
LOWERY, and UNKNOWN DANE
COUNTY DEPUTY CANINE HANDLER,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




        /s/                                             3/22/2021
        Peter Oppeneer, Clerk of Court                        Date
